       Case 6:20-cv-00804-ADA Document 47-12 Filed 02/23/21 Page 1 of 7




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  11	  
1/25/2021                 Case 6:20-cv-00804-ADA Document  47-12
                                                       Austin           Filed 02/23/21 Page 2 of 7
                                                              - Google Careers



                                   Careers                                                           Sign in



            Find your next job at Google. What do you want to do?




    Austin
    111 jobs available


         View all jobs



    Each one of our locations has its own flavor of Googleyness, featuring unique architecture and
    design, office traditions, and of course, snacks. But no matter which office you step into, you’ll find
    Googlers building products that help create opportunities for everyone, whether down the street or
    across the globe. Every day these teams bring their insight, imagination, and a healthy disregard
    for the impossible. We’re looking for future Googlers to build with us. Check out our open roles
    and apply today.




    Jobs

    Business Strategy
    See 13 jobs



    Design
     This site uses cookies from Google to deliver its services and analyze traffic.
    See 1 jobs

                                                                                       Learn more    OK

https://careers.google.com/locations/austin/                                                                   1/6
1/25/2021       Case 6:20-cv-00804-ADA Document  47-12
                                             Austin           Filed 02/23/21 Page 3 of 7
                                                    - Google Careers

    Engineering & Technology
    See 68 jobs                    Careers                                                      Sign in



            Find your next job at Google. What do you want to do?
    Facilities
    See 1 jobs



    Marketing & Communications
    See 2 jobs



    People
    See 4 jobs



    Sales, Service & Support
    See 48 jobs


                                                         View All




    Locations




      This site uses cookies from Google to deliver its services and analyze traffic.


                                                                                   Learn more   OK

https://careers.google.com/locations/austin/                                                              2/6
1/25/2021                 Case 6:20-cv-00804-ADA Document  47-12
                                                       Austin           Filed 02/23/21 Page 4 of 7
                                                              - Google Careers

    Stories
                                   Careers                                                           Sign in



            Find your next job at Google. What do you want to do?




    Leading by example: Growing into management by helping others grow

    Read more




      This site uses cookies from Google to deliver its services and analyze traffic.


                                                                                       Learn more    OK

https://careers.google.com/locations/austin/                                                                   3/6
1/25/2021                 Case 6:20-cv-00804-ADA Document  47-12
                                                       Austin           Filed 02/23/21 Page 5 of 7
                                                              - Google Careers



                                   Careers                                                           Sign in



            Find your next job at Google. What do you want to do?




    Meet the Googlers who are enabling us to hire great people

    Read more




      This site uses cookies from Google to deliver its services and analyze traffic.


                                                                                       Learn more    OK

https://careers.google.com/locations/austin/                                                                   4/6
1/25/2021                 Case 6:20-cv-00804-ADA Document  47-12
                                                       Austin           Filed 02/23/21 Page 6 of 7
                                                              - Google Careers



                                   Careers                                                           Sign in



            Find your next job at Google. What do you want to do?




    What's it like to work at Google?

    Watch the video




    Follow Life at Google on




     This site uses cookies from Google to deliver its services and analyze traffic.
    More about us
                                                                                       Learn more    OK

https://careers.google.com/locations/austin/                                                                   5/6
1/25/2021                 Case 6:20-cv-00804-ADA Document  47-12
                                                       Austin           Filed 02/23/21 Page 7 of 7
                                                              - Google Careers


    Related information
                                   Careers                                                           Sign in



            Find your next job at Google. What do you want to do?
    Equal Opportunity



                                        Privacy   Terms



            Help




      This site uses cookies from Google to deliver its services and analyze traffic.


                                                                                       Learn more    OK

https://careers.google.com/locations/austin/                                                                   6/6
